Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments filed 09/19/2022 do not overcome all of the rejections and applicant has offered no arguments to consider. 
  	The new limitations to claim 1 do not overcome the prior art but rather add issues under 35 USC 112.  Schmidt does disclose all of the limitations of claim 1 as disclosed below.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1 and 5, the written description fails to disclose what structure or other means is used such that “the body is configured to be inserted into and removed from the housing”.  It is unclear from the disclosure what exactly “configured to be inserted into and removed from the housing” means. The limitation could include every and all ways to insert a body into a housing, which has not been provided for in the specification. Without disclosure to provide more explanation, this limitation is not supported. 
Likewise, the balance of claims are rejected for failing to correct the deficiency of the claim on which they depend. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, the limitation “configured to be inserted and removed from the sensor device” fails to disclose the metes and bounds of the claim.  The sensor device itself is not part of the claimed apparatus so therefore the structure of the sensor device is not claimed.  It is indefinite then to provide that the body is configured to be inserted and removed from the sensor device since by definition this configuration is indefinite.  Without clarification regarding what the limitation means more precisely, one of ordinary skill in the art would now know the limitations of the claimed apparatus.  Correction is required. 
Likewise, claims 2 and 4 are rejected for failing to correct the deficiency of claim 1. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. U.S. Patent #7,547,904.
With respect to claim 1 and 5, Schmidt discloses a flow cell comprising:
A housing configured to receive therein a sampling device comprising at least one channel configured to permit fluid flow therethrough, a first portion of the at least one channel being configured to permit interrogation of particles carried by fluid (Figure 1, housing = support structure 12, channel = 14, first portion = area around sensor 58)
A body having at least one channel disposed therein, the channel configured to permit fluid flow therethrough, the at least one channel comprising first and second portions (Figure 1, body = 12, channel = 14, first portion = before 56, bottom two rows in Figure 1 between 20 and 64, second portion = between 56 and 58) 
A translucent tube coupling the first portion to the second portion, the tube being positioned to permit interrogation of the tube by a sensor device external to the body of particles carried by a fluid passing through the tube (Figure 14 wherein body = fluidic chip, channel = 14, sensor device = 290, translucent tube = in channel 14 under sensor 56, Col.12, l 44-48)
The body further comprising an entry aperture fluidly coupling the at least one channel to ambient and configured to receive the fluid into the at least one channel  (Figure 14, Figure 1, aperture 20)
The body is configured to be inserted into and removed from the housing/the sensor device (Figure 10, step 260, wherein attaching the detectors is equivalent to inserting the body into a sensor device/housing, Col.12, l 44-67, wherein the body is the channel and the sensor device is the photosensor array on IC, inherently requires joining of the two components and additionally, removal of the components is possible, Col.11, l 23-31, the photosensor array is placed around the channel = the body (channel) is inserted into the sensor/housing)
First and second sensor elements, the first elements positioned to permit detection of flow of the fluid upstream of a second portion of the at least one channel, the second element positioned to permit detection of flow of the fluid downstream of the second portion of the at least one channel (Figure 14, first sensor = IC 66 within component 56, second sensor = IC 68 comprising 87 within 58, Col.9, l 16-19, Col.10, l 45-50)
A source of suction configured to be coupled to the sampling device and operable to apply a reduced pressure to the sampling device effective to draw an amount of the fluid through at least the first portion of the at least one channel (Col.6, l 50-54, wherein source = pressure pump, wherein valves 30 and 32 would necessarily when open create a source of suction to cause fluid to flow through device exiting at 32, wherein suction is simply an area of lower pressure)
A microfluidic particle detector disposed within the housing and configured to interrogate the translucent tube (Figure 1, Figure 14, sensor 58, Col.9, l 1-34)
A microprocessor and an associated memory disposed within the housing and disposed operably in circuit with the particle detector to receive particle related data from the particle detector (Figure 17, microprocessor = cpu 402, memory = 408, Col.23, l 65- Col.24, l 11)


With respect to claims 2, 4, Schmidt discloses all of the limitations as applied to claim 1 above.  In addition, Schmidt discloses:
A suction aperture disposed at an end of the at least one channel opposite the entry aperture, the suction aperture fluidly coupling the at least one channel to ambient (Col.6, l 50-65, wherein the suction aperture = flush and initial fluid loading functions with pressure, outlet 34)
A translucent tube coupling a first segment of the at least one channel to a second segment of the at least one channel (Col.12, l 44-52)
The body further comprises first and second apertures and  first and sensor elements are light transmissive positioned in fluid communication with the fluid, positioned in the first and second aperture to permit detection of flow of the fluid (Figure 14, first aperture = 72 within component 56, second aperture = 72 within component 58, first sensor = IC 66, second sensor = IC 68 including 87)

With respect to claims 7, 11, Schmidt discloses all of the limitations as applied to claim 5 above.  In addition, Schmidt discloses:
An alignment mechanism disposed within the housing and configured to position the translucent tube relative to the particle detector to enable interrogation of the translucent tube (Figure 14, alignment mechanism = photodetector 290, Col.22, l 25-26)
The particle detector comprises a laser, a control surface configured to direct an illuminating beam emitted by the laser to the first portion and an optical detector positioned within a line of sight of the illuminated first portion (Figure 14, laser = 84, control surface = 90, optical detector = 58)


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al U.S. Patent #7,547,904.
With respect to claims 8 and 10, Schmidt discloses all of the limitations as applied to claims 5 and 7 above.  In addition, Schmidt discloses:
The alignment mechanism comprises at least one laser and at least one optical detector (Figure 14, laser = 84, Col. 10, l 53-55, photodetector 290)
An output device connected to the microprocessor (Figure 17, external I/O connected to external devices)
However, Schmidt fails to disclose a mirror and a display device. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a mirror to direct the laser beam towards the fluid flow since mirrors are well known in the art for inexpensive and predictable movement of light based on geometric needs within a device.  A mirror allows more alignment freedom between the light source and sample. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to connect a display device to the microprocessor to display visual data regarding the particles being inspected since displaying data is well known in the art and visual formats enable quick analysis by operators. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877